Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kory Christensen, Reg. No. 43,548 on 02/17/2022.  

	The following claims have been amended:


24. (Currently Amended) A method, comprising: 
displaying an anatomical index including an anatomical model of a plurality of anatomical areas of a patient, each anatomical area being associated with an examination template comprising: 
a hierarchical examination workflow defined by a plurality of examination procedures specific to a respective anatomical area, the hierarchical examination workflow specifying a set of image scans to be performed within the respective anatomical area; and 

receiving a selection of an examination template in response to a user selection of an anatomical area from the anatomical model; 
accessing the hierarchical examination workflow and the baseline configuration parameters corresponding to the selected examination template, wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the plurality of examination procedures defining the hierarchical examination workflow; 
automatically configuring the imaging system with the baseline configuration parameters from the selected examination template; 
storing image data of the selected anatomical area captured by use of the imaging system according to the hierarchical examination workflow on a storage system, such that the image data is associated with the selected anatomical area; and 
displaying thumbnails of the image data 

37. (Currently Amended) An apparatus, comprising: 
an interface module configured to display an anatomical index including an anatomical model of a plurality of anatomical areas of a patient, each anatomical area being associated within a data storage system with an examination template comprising: 

baseline configuration parameters to be used by an image capture device when performing the set of image scans within the respective anatomical area; 	
the interface module being further configured to receive a selection of an examination template in response to a user selection of an anatomical area from the anatomical model and access the hierarchical examination workflow and the baseline configuration parameters corresponding to the selected examination template;
wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the plurality of examination procedures defining the hierarchical examination workflow; 
wherein the image capture device is automatically configured with the baseline configuration parameters from the selected examination template, the image capture device being configured to capture image data for the selected anatomical area according to the hierarchical examination workflow; and  
a storage module configured to store the captured image data with contextual metadata that associates the captured image data with the selected anatomical area,
wherein the interface module is further configured to display thumbnails of the captured image data next to respective areas of the anatomical model corresponding to anatomical areas of the patient where the image data was captured by the image capture device.

43. (Currently Amended) A system, comprising: 
a processor and a computer-readable storage medium, the computer-readable storage medium comprising instructions that, when executed by the processor, cause the processor to perform operations, comprising: 
displaying an anatomical index including an anatomical model of a plurality of anatomical areas of a patient, each anatomical area being associated with an examination template comprising: 
a hierarchical examination workflow defined by a plurality of examination procedures specific to a respective anatomical area, the hierarchical examination workflow specifying a set of image scans to be performed within the respective anatomical area; and 
baseline configuration parameters to be used by an image capture device when performing the set of image scans within the respective anatomical area;
receiving a selection of an examination template in response to a user selection of an anatomical area of the anatomical model and access the hierarchical examination workflow and the baseline configuration parameters corresponding to the selected examination template; 
wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the plurality of examination procedures defining the hierarchical examination workflow; 
and
wherein the processor is further configured to display thumbnails of the captured image data next to respective areas of the anatomical model corresponding to anatomical areas of the patient where the image data was captured by the image capture device.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed on 12/14/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 24, 37, and 43 when taken in the context of the claims as a whole.  Specifically, the combination wherein displaying an anatomical index including an anatomical model of a plurality of anatomical areas of a patient, each anatomical area being associated with an examination template comprising: a hierarchical examination workflow defined by a plurality of examination procedures specific to a respective anatomical area, the hierarchical examination workflow specifying a set of image scans to be performed within the respective anatomical area; and baseline configuration parameters to be used by an imaging system when performing the set of image scans within the respective anatomical area; receiving a selection of an examination template in response to a user selection of an anatomical 
At best the prior arts of record, specifically, Banks et al. (US 6,603,494 B1) teaches: selecting the template defining examination procedure (Column 13, lines 49 to 60 - C-spine protocol as exam type, the processor accesses and provides the specific set of required images and parameters in table 200 which is stored in memory); automatically configuring the system and performing image capturing and storing (column 14, lines 10 to 16 -once localizer icon selected, all of the parameters and tools which correspond to the C-spine exam type are provided in space 282; column 15) and associating the image with contextual metadata corresponding to the selected examination template (lines 14 to 30 -all of the generated images stored in memory; after all of the images are collected and stored, the technologist can select any of the workflow icon to display the corresponding images);   Becker et al. (US 6,904,161 B1) teaches: modifying workflow during imaging operations (column 8, lines 58 to 63 – the operator may initiate and control execution of the workflow; may modify the existing workflow sequence of activities; this may occur before the workflow template is executed or during execution);  Hsieh et al. (US 6,687,329 B1) teaches: incorporating additional images into the session (column 7 lines 60 to 67 – based on the initial evaluation, acquisition of subsequent images to enable a complete useful set of information to be gathered during a single patient session); newly cited art Aalami (US 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 24, 37, and 43 as a whole.

Thus, claims 24-25, 27, 30-46, and 48-52 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143